                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.:       CV 17-03280 RAO                                    Date:    July 8, 2019
Title:          Samuel Hatcher v. The Boeing Company et al.




Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                           N/A
              Deputy Clerk                                     Court Reporter/Recorder

     Attorneys Present for Plaintiff(s):                 Attorneys Present for Defendant(s):

                       N/A                                                 N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE AND VACATING JULY
                         17, 2019 HEARING

        On May 13, 2019, the Court held a hearing on Haney & Young, LLP’s motion to
withdraw as counsel for Plaintiff. Dkt. No. 72. The motion to withdraw was granted, and
Plaintiff was ordered to obtain new counsel or notify the Court that he is proceeding pro se by
June 13, 2019. Id. To date, no notice of appearance has been filed. Accordingly, Plaintiff will
be deemed to be proceeding pro se. See id. (providing that Plaintiff will be deemed to be
proceeding pro se if new counsel does not appear by June 13, 2019).

        The May 13, 2019 order also directed Plaintiff to file an opposition to Defendants’
pending motion for summary judgment by July 3, 2019. Id. The order advised Plaintiff that if
he failed to file a timely opposition, the Court would order him to show cause as to why his case
should not be dismissed for failure to prosecute and obey Court orders. Id. To date, no
opposition has been filed.

        Plaintiff is hereby ordered to show cause, in writing, on or before August 7, 2019, why
this action should not be dismissed for failure to prosecute or comply with Court orders under
Federal Rule of Civil Procedure 41(b). The July 17, 2019 hearing for Defendants’ pending
motion for summary judgment is HEREBY VACATED.

IT IS SO ORDERED.

                                                                                             :
                                                              Initials of Preparer           dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                Page 1 of 1
